CLIFFORD, Justice,
with whom DANA and LIPEZ, Justices, join, dissenting.
Because the defendant’s subsequent voluntary operation of the motor vehicle is a new criminal act and, in any event, involved an additional motor vehicle violation independent of the officer’s knowledge that Cloutier’s license was suspended or that she was intoxicated, I respectfully dissent.
At the time of Cloutier’s release from custody, the officer knew that her right to operate a motor vehicle had been suspended, and he observed her in an intoxicated condition. He warned her not to operate her vehicle. Despite her condition and in disregard of the warning, Cloutier created a danger on the highway by driving the vehicle. Further, she did so without the use of headlights. Although the officer’s knowledge of Cloutier’s intoxicated condition and the fact of her license suspension was derived from a prior stop of her vehicle that has been determined illegal, the law should not force the officer to disregard such knowledge in the face of a new, voluntary criminal activity that occurs in his presence unless the purpose of the first stop was impermissibly to gather evidence for a second stop, or unless the second stop constituted entrapment. Neither of those circumstances is present here. Moreover, Cloutier operated the vehicle without the use of headlights, a clear violation of the law. See 29-A M.R.S.A § 2067(1) (1996). The officer’s observance of that fact in no way depended on his prior knowledge of Cloutier’s state of sobriety or the status of her license.
Exclusion of the evidence resulting from the second stop does not serve to deter police misconduct, nor is it necessary to uphold the integrity of the judicial system. See Dunaway v. New York, 442 U.S. 200, 218, 99 S.Ct. 2248, 2259, 60 L.Ed.2d 824 (1979) (deterrence and integrity of courts as reasons justifying exclusionary rule); see also State v. Stone, 294 A.2d 683, 694-95 (Me.1972). I am reluctant to abandon the rationale of State v. Ann Marie C., 407 A.2d 715 (Me.1979). In that case, we stated:
Here the function of the exclusionary rule is to deter unlawful police conduct rather than to insulate the accused fr'om investí-*1043gation and prosecution for subsequent, discrete criminal activity. Any incremental deterrent effect on errant police behavior engendered by such a mechanical application of the rule would come at the cost of substantial impairment to the criminal investigatory process.
Ann Marie C., 407 A.2d at 723 (citations omitted). In my view, the court’s decision excluding evidence gathered from the second stop applies the exclusionary rule in a mechanical way so as to insulate Cloutier from the consequences of her new criminal conduct that occurred after the first stop. See State v. Boilard, 488 A.2d 1380, 1386-87 (Me.1985). It also disregards the officer’s observation of Cloutier’s operation of the vehicle without the use of headlights.
I would vacate the District Court’s order and remand for entry of an order denying the motion to suppress.